In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00199-CR
      ___________________________

  JOHN THOMAS CRAWFORD, Appellant

                       V.

           THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1521267D


Before Bassel, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      On May 20, 2019, Appellant John Thomas Crawford filed a notice of appeal

indicating his intent to appeal from his September 28, 2018 conviction for possession

with intent to deliver methamphetamine in an amount of more than 4 but less than

200 grams. See Tex. Health & Safety Code Ann. § 481.112(d).

      On May 28, 2019, we notified Crawford of our concern that we do not have

jurisdiction over this appeal because his notice of appeal was not timely filed. See Tex.

R. App. P. 26.2(a). We warned him that we would dismiss this appeal for want of

jurisdiction unless we received a response showing grounds to continue it. See Tex. R.

App. P. 44.3. We received no response.

      Our appellate jurisdiction is triggered through a timely filed notice of appeal.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of appeal is not

timely filed, we do not have jurisdiction to address the merits of the appeal and may

take no action other than to dismiss. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.

App. 1998). Because Crawford’s notice of appeal was not timely filed, we have no

jurisdiction over this appeal. Accordingly, we dismiss it. See Tex. R. App. P. 43.2(f).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 8, 2019




                                            2